Citation Nr: 1534654	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  14-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bleeding hemorrhoids.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) bleeding hemorrhoids.  


CONCLUSION OF LAW

Service connection for bleeding hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2012, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and available pertinent postservice treatment records have been secured.  He has submitted May 1969 letters from Drs. H.R. and B.M., private physicians, which indicate that the Veteran underwent a hemorrhoidectomy and sigmoidoscopy in April 1969 and had an uneventful recovery.  The Veteran acknowledged in July and December 2013 written statements that further private treatment records were unavailable as Dr. M. had died and as records of elective surgery records at Mary Washington Hospital (where he had his hemorrhoidectomy in 1969) were only kept for 10 years.  June and July 2013 responses to VA's record requests from Mary Washington Hospital indicate that such records are unavailable, and the Veteran was advised of this negative result in the statement of the case and, via his wife, by the hospital itself.    

While the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits, an April 2012 SSA inquiry found that the Veteran was awarded SSA disability benefits in August 2000.  As any records submitted in connection with his claim for SSA disability benefits would pre-date the filing of the instant claim by many years, they would not be relevant to the threshold issue in this matter, whether the Veteran has had a hemorrhoid disability at any time since this claim was filed in 2012.  Therefore, the Board finds that a remand to obtain any SSA records would serve no useful purpose, and an informed and complete decision may be reached without the delay inherent in obtaining those records.  

The Veteran was afforded a VA examination in October 2013.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
The initial threshold matter that must be addressed here is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran seeks service connection for bleeding hemorrhoids.  He asserts that he developed hemorrhoids in service which persisted until he had a hemorrhoidectomy in 1969.  He alleges that he was advised to not eat peanuts, popcorn, or hot-flavored foods due to his condition.  However, he has not alleged that he has had hemorrhoids at any time during the pendency of the instant claim.  Furthermore, the record does not show and he has not specifically contended that he currently has (or during the pendency of the instant claim has had) bleeding hemorrhoids.  On October 2013 VA examination, it was noted that his symptoms resolved, and have not recurred, since the hemorrhoidectomy in 1969.  The examiner specifically opined that "there is no pathology found."  The Veteran has not submitted any evidence showing a diagnosis of such disability during the pendency of this appeal.  He does not point to any occasion, treatment, or evaluation when bleeding hemorrhoids were diagnosed (or underlying pathology for his claimed disability was identified) at any time since April 2012.  In the absence of proof of current bleeding hemorrhoids there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  



ORDER

The appeal seeking service connection for bleeding hemorrhoids is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


